USDC IN/ND case 3:18-cv-00728-RLM-MGG document 38 filed 02/18/21 page 1 of 10


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 HENRY SHORTER,

             Petitioner,

                   v.                      CAUSE NO. 3:18-CV-728-RLM-MGG

 WARDEN,

             Respondent.

                             OPINION AND ORDER

      Henry Shorter, a prisoner without a lawyer, filed a habeas corpus petition

to challenge his conviction for armed robbery and burglary under Cause No.

20C01-1301-FB-6. Following a jury trial, on September 4, 2014, the Elkhart

Circuit Court sentenced Mr. Shorter as a habitual offender to sixty years of

incarceration.



                           FACTUAL BACKGROUND

      In deciding a habeas petition, the court must presume the facts set forth

by the state courts are correct unless they are rebutted with clear and convincing

evidence. 28 U.S.C. § 2254(e)(1). The Court of Appeals of Indiana summarized

the evidence presented at trial:

      On January 8, 2013, Shorter and his fourteen-year-old stepson,
      L.S., went to the home of Ricky Beaver (“Beaver”). Also at the home
      was Raymond Cross (“Cross”). Shorter told Beaver and Cross that
      he had a “lick” for them, which meant to rob someone. When Cross
      asked where the robbery would occur, Shorter stated that the
      potential robbery victim was an illicit drug dealer who had money,
      drugs, and a safe, but who did not carry a firearm. Shorter was
      referring to Willie Warren (“Warren”), who he referred to as
USDC IN/ND case 3:18-cv-00728-RLM-MGG document 38 filed 02/18/21 page 2 of 10


      “Woodchuck.” Cross and Beaver agreed to rob Warren, and Beaver
      already knew where Warren lived.

      Shorter drove L.S., Beaver, and Cross in a Jeep owned by one of
      their acquaintances to the apartment complex where Warren lived.
      In the vehicle, the four discussed their plan for the robbery. Each
      participant had a ski mask, except for Shorter. When they arrived
      at the apartment complex, Shorter parked the Jeep near Warren's
      apartment. Cross, Beaver, and L.S. put on their masks and got out
      of the vehicle and went to Warren's apartment. Shorter remained in
      the Jeep.

      Cross knocked on the door of Warren's apartment, and a woman
      opened the door. Beaver then pulled out a handgun, pushed the
      door open, and ordered the woman to lie face down on the couch.
      Beaver went into Warren's bedroom, where Warren was with another
      woman. Beaver started to rummage around the room while Cross
      and L.S. remained near the front door. Beaver struck Warren in the
      head with the gun while asking him “where the stuff was at.” Beaver
      eventually left the bedroom, telling his companions that he couldn't
      find any of the drugs, money, or the safe mentioned by Shorter. After
      a search of the kitchen revealed nothing, Cross told Beaver that they
      should leave.

      In the meantime, a young boy came running out of a back bedroom
      to be with the woman lying on the couch. At some point, this woman
      telephoned the police. When Cross told Beaver again that they
      should leave, Beaver grabbed a laptop computer, and the men ran
      back to the Jeep and fled the scene at a high rate of speed. Cross
      asked Shorter and Beaver why there had been no drugs in the
      apartment, and Shorter responded, “they must have just picked
      stuff up.” Before the four men could return to Beaver’s house,
      however, they were stopped by the police, who had been dispatched
      to the scene of the robbery and were looking for the vehicle used by
      the robbers. The police arrested Shorter, T.S., Cross, and Beaver,
      and found in the Jeep the stolen laptop computer, the ski masks
      used by the robbers, and the handgun used by Beaver, which was a
      BB gun, not a firearm.

      On January 15, 2013, the State charged Shorter with Class B felony
      robbery while armed with a deadly weapon. The State later added a
      charge of Class A felony burglary. Following a jury trial held on
      August 4–6, 2014, the jury found Shorter guilty as charged. Shorter
      then admitted to being an habitual offender.




                                       2
USDC IN/ND case 3:18-cv-00728-RLM-MGG document 38 filed 02/18/21 page 3 of 10


      At the September 4, 2014, sentencing hearing, the trial court found
      as aggravating Shorter's criminal history, that a child was present
      when the offense occurred, and that Shorter involved his teenage
      stepson in the crimes. The trial court also noted that Shorter was on
      probation for another offense when the instant offenses were
      committed. The court found as mitigating that Shorter did not go
      into the residence himself and that Shorter admitted to being an
      habitual offender. The trial court found that the aggravating factors
      outweighed the mitigating factors and imposed the following
      sentences: forty-five years on the Class A felony burglary conviction,
      a concurrent sentence of twenty years on the Class B felony robbery
      conviction, and fifteen years on the habitual offender enhancement,
      to be served consecutively to the other sentences, for an aggregate
      term of sixty years of incarceration.

Shorter v. State, 2015 WL 2170370, at *1–2 (Ind. App. 2015).

      Mr. Shorter asserts that he received ineffective assistance of trial counsel

because trial counsel advised him to plead guilty to the habitual offender

enhancement and because trial counsel should have challenged Raymond

Cross’s mental health and should have deposed him. He asserts that he received

ineffective assistance of appellate counsel because his appellate counsel didn’t

challenge the habitual offender enhancement.

      Mr. Shorter also asserts that he received ineffective assistance of post-

conviction counsel. While ineffective assistance of post-conviction counsel might,

under some circumstances, constitute an excuse to procedural default, it isn’t a

basis for habeas relief as a freestanding claim. Coleman v. Thompson, 501 U.S.

722, 752 (U.S. 1991) (“There is no constitutional right to an attorney in state

post-conviction proceedings.”).



                            PROCEDURAL DEFAULT




                                        3
USDC IN/ND case 3:18-cv-00728-RLM-MGG document 38 filed 02/18/21 page 4 of 10


      Before considering the merits of a habeas petition, the court must ensure

that the petitioner has exhausted all available remedies in state court. 28 U.S.C.

§ 2254(b)(1)(A); Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). To avoid

procedural default, a habeas petitioner must fully and fairly present his federal

claims to the state courts. Boyko v. Parke, 259 F.3d 781, 788 (7th Cir. 2001).

Fair presentment “does not require a hypertechnical congruence between the

claims made in the federal and state courts; it merely requires that the factual

and legal substance remain the same.” Anderson v. Brevik, 471 F.3d 811, 814–

815 (7th Cir. 2006) (citing Boyko, 259 F.3d at 788). It requires “the petitioner to

assert his federal claim through one complete round of state-court review, either

on direct appeal of his conviction or in post-conviction proceedings.” Lewis v.

Sternes, 390 F.3d at 1025 (internal quotations and citations omitted). “This

means that the petitioner must raise the issue at each and every level in the state

court system, including levels at which review is discretionary rather than

mandatory.” Id. “A habeas petitioner who has exhausted his state court remedies

without properly asserting his federal claim at each level of state court review

has procedurally defaulted that claim.” Id. Mr. Shorter didn’t present any of his

habeas claims to the State court and so is procedurally defaulted on these

claims.

      To excuse procedural bar, Mr. Shorter asserts that he had ineffective

assistance of counsel during the post-conviction relief stage. As a general rule,

“[n]egligence on the part of a prisoner’s postconviction attorney does not qualify

as cause.” Maples v. Thomas, 565 U.S. 266, 280 (2012). However, “[i]nadequate



                                        4
USDC IN/ND case 3:18-cv-00728-RLM-MGG document 38 filed 02/18/21 page 5 of 10


assistance of counsel at initial-review collateral proceedings may establish cause

for a prisoner’s procedural default of a claim of ineffective assistance at trial.”

Martinez v. Ryan, 566 U.S. 1, 9 (2012); Brown v. Brown, 847 F.3d 502 (7th Cir.

2017). “[A] prisoner must also demonstrate that the underlying ineffective-

assistance-of-trial-counsel claim is a substantial one, which is to say that the

prisoner must demonstrate that the claim has some merit.” Martinez v. Ryan,

566 U.S. 1, 14 (2012). This exception doesn’t apply to claims regarding appellate

counsel, but the court will consider whether Mr. Shorter has shown that his

procedurally defaulted claims regarding trial counsel have some merit.


                              LEGAL STANDARDS

      “Federal habeas review . . . exists as a guard against extreme malfunctions

in the state criminal justice systems, not a substitute for ordinary error

correction through appeal.” Woods v. Donald, 135 S.Ct. 1372, 1376 (2015)

(quotations and citation omitted).

            An application for a writ of habeas corpus on behalf of a
      person in custody pursuant to the judgment of a State court shall
      not be granted with respect to any claim that was adjudicated on
      the merits in State court proceedings unless the adjudication of the
      claim—
            (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or
            (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

28 U.S.C. § 2254(d).

      [This] standard is intentionally difficult to meet. We have explained
      that clearly established Federal law for purposes of §2254(d)(1)
      includes only the holdings, as opposed to the dicta, of this Court’s

                                        5
USDC IN/ND case 3:18-cv-00728-RLM-MGG document 38 filed 02/18/21 page 6 of 10


      decisions. And an unreasonable application of those holdings must
      be objectively unreasonable, not merely wrong; even clear error will
      not suffice. To satisfy this high bar, a habeas petitioner is required
      to show that the state court’s ruling on the claim being presented in
      federal court was so lacking in justification that there was an error
      well understood and comprehended in existing law beyond any
      possibility for fairminded disagreement.

Woods v. Donald, 135 S. Ct. at 1376 (quotation marks and citations omitted).

Criminal defendants are entitled to a fair trial but not a perfect one. Rose v.

Clark, 478 U.S. 570, 579 (1986). To warrant relief, a state court’s decision must

be more than incorrect or erroneous; it must be objectively unreasonable.

Wiggins v. Smith, 539 U.S. 510, 520 (2003). “A state court’s determination that

a claim lacks merit precludes federal habeas relief so long as fairminded jurists

could disagree on the correctness of the state court’s decision.” Harrington v.

Richter, 562 U.S. 86, 101 (2011) (quotation marks omitted).

      To prevail on an ineffective assistance of counsel claim in the state courts,

a petitioner must show that counsel’s performance was deficient and that the

deficient performance prejudiced him. Strickland v. Washington, 466 U.S. 668

(1984). The test for prejudice is whether there was a reasonable probability that

“but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694. A reasonable probability is a probability “sufficient to

undermine confidence in the outcome.” Id. at 693. In assessing prejudice under

Strickland, “[t]he likelihood of a different result must be substantial, not just

conceivable.” Harrington v. Richter, 562 U.S. 86, 112 (2011). However, “[o]n

habeas review, [the] inquiry is now whether the state court unreasonably applied

Strickland.” McNary v. Lemke, 708 F.3d 905, 914 (7th Cir. 2013). “Given this



                                         6
USDC IN/ND case 3:18-cv-00728-RLM-MGG document 38 filed 02/18/21 page 7 of 10


high standard, even ‘egregious’ failures of counsel do not always warrant relief.”

Id.



                                    ANALYSIS

                        Habitual Offender Enhancement

      Mr. Shorter argues that he is entitled to habeas relief because his trial

counsel advised him to plead guilty to the habitual offender enhancement, which

resulted in the trial court’s improper reliance on a fifteen-year old Class D felony

to enhance his sentence by fifteen years. He argues that the court should excuse

procedural default for this claim because post-conviction counsel was ineffective

for not raising it. The Warden responds that the operative version of this statute

doesn’t prohibit the use of Class D felonies or fifteen-year old felonies as the

basis for a habitual offender enhancement.

      The trial court sentenced Mr. Shorter as a habitual offender under Ind.

Code § 35-50-2-8, relying on a felony conviction for armed criminal recklessness

in April 2000 and on a felony conviction for battery of a pregnant woman in

September 2009. “The sentencing statute in effect at the time a crime is

committed governs the sentence for that crime.” Harris v. State, 897 N.E.2d 927,

928–29 (Ind. 2008). The robbery of the Warren residence took place in January

2013. The version of the habitual offender statute in effect in January 2013

doesn’t prohibit the use of Class D felonies or fifteen-year old felonies as the

basis for a habitual offender enhancement. Ind. Code. § 35-50-2-8 (2013). This

claim is not a basis for habeas relief, nor is it a basis to excuse procedural bar.



                                         7
USDC IN/ND case 3:18-cv-00728-RLM-MGG document 38 filed 02/18/21 page 8 of 10




                            Witness Raymond Cross

       Mr. Shorter argues that he is entitled to habeas relief because trial

counsel should have challenged Raymond Cross’s mental health and should

have deposed him. He argues that the court should excuse procedural default

for this claim because his post-conviction counsel was ineffective for not raising

it.

      At trial, Mr. Cross testified for the prosecution that, at Ricky Beaver’s

residence, Mr. Shorter told him that he had a target for a robbery: Woodchuck,

a drug dealer who didn’t carry weapons. Trial Tr. 285-287. According to Mr.

Cross, Mr. Shorter then drove to an apartment complex, where Mr. Cross, Mr.

Shorter’s fourteen-year old son, and Mr. Beaver robbed the residents of one of

the units. Id. at 288-303. Mr. Cross couldn’t remember whether Mr. Shorter

stayed in the car or went up the stairs with him to the apartment. Id. at 296.

After the robbery, Mr. Shorter drove them away quickly and through parking lots

to evade detection. Id. at 303-310. Mr. Cross falsely told Detective Conway in a

post-arrest interview that Mr. Shorter went up to the apartment in an effort to

protect Mr. Shorter’s son. Id. at 311-313. At that time, he was under the

influence of methamphetamine. Id. at 313-14. His testimony at trial was “by and

large” the same as his statements during this interview. Id. at 355.

      On cross-examination, Mr. Cross testified that he faced felony charges in

connection with the robbery and could receive a sentence up to one hundred

years of incarceration. Id. at 314-318. He agreed to testify against Mr. Shorter in



                                        8
USDC IN/ND case 3:18-cv-00728-RLM-MGG document 38 filed 02/18/21 page 9 of 10


hopes that his testimony would be considered favorably during his sentencing.

Id. at 318. Mr. Cross had prior convictions for crimes of dishonesty, including

theft, forgery, and receiving stolen property. Id. He was a member of a street

gang. Id. at 320. When he first spoke with police officers, he falsely told them

that Mr. Beaver and he had picked up Mr. Shorter and his son at an apartment

complex and that he did not participate in a robbery. Id. at 331-332.

         At the post-conviction stage, the testimony of Mr. Cross and trial counsel

focused on an affidavit Mr. Cross prepared in December 2013 and why trial

counsel chose not to use it at trial. ECF 7-8 at 13-15. Mr. Cross attested in that

affidavit that he made the accusatory statements to the police while intoxicated

and due to police coercion. PCR Ex. 1. He attested that Mr. Shorter didn’t

participate or know about the robbery before it happened. Id. Mr. Cross’s

testimony at the evidentiary hearing was consistent with this affidavit. ECF 7-8

at 16.

         Mr. Shorter hasn’t shown that his claim that trial counsel should have

challenged Cross’s mental condition and should have deposed Cross has any

merit. Mr. Shorter describes Mr. Cross as schizophrenic and alleges that Cross’s

symptoms       consist   of   hearing   voices,   routine   engagement   in   bizarre,

inappropriate behavior, self-victimization, fantastical stories, and excitable

utterances. ECF 31 at 3. The record contains no evidence that Mr. Cross had

any of these symptoms, leaving it unlikely that declining to raise Mr. Cross’s

mental condition as a challenge to his credibility could amount to deficient

performance. Mr. Cross’s trial testimony closely resembled his statements to



                                            9
USDC IN/ND case 3:18-cv-00728-RLM-MGG document 38 filed 02/18/21 page 10 of 10


 Detective Conway, so it’s unclear how the decision not to depose Mr. Cross could

 have prejudiced Mr. Shorter. Therefore, this claim is neither a basis for habeas

 relief nor a basis to excuse procedural bar.



                     CERTIFICATE OF APPEALABILITY

       The court must grant or deny a certificate of appealability. Section 2254

 Habeas Corpus Rule 11. To obtain a certificate of appealability under 28 U.S.C.

 § 2253(c), the petitioner must make a substantial showing of the denial of a

 constitutional right by establishing “that a reasonable jurist could debate

 whether (or, for that matter, agree that) the petition should have been resolved

 in a different manner or that the issues presented were adequate to deserve

 encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 For the reasons explained in this order, there is no basis for encouraging Mr.

 Shorter to proceed further.

       For these reasons, the court DENIES the habeas corpus petition; DENIES

 a certificate of appealability pursuant to Section 2254 Habeas Corpus Rule 11;

 and DIRECTS the clerk to enter judgment in favor of the Respondent and against

 the Petitioner.

       SO ORDERED on February 18, 2021

                                                s/ Robert L. Miller, Jr.
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                        10
